Detailed Action
This is the final office action for US application number 16/166,896. Claims are evaluated as filed on January 29, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Wolter, Bao, and Myung teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that rejection of claims 4-10 under 35 USC 112, second paragraph, should be withdrawn as amendments were made to ‘a bone’ (Remarks p. 5), Examiner notes that the similarly noted issue regarding ‘a bone plate’ was not addressed in Applicant’s response and such is consequently repeated below (also no page 3 of the non-final office action dated October 30, 2020).
With regards to Applicant’s argument that Examiner identified feature 5IV of Wolters as corresponding to the claimed fixation element and at least a portion of the filler body taught by Wolter (Remarks p. 7), Examiner notes that this is incorrect. As IV. Further, Wolter has not been applied as a teaching reference, i.e. it has not been asserted that Wolter ‘taught’ anything, and is instead the primary reference disclosure in a rejection under 35 USC 103. 
With regards to Applicant’s argument that Wolter does not disclose or suggest that filler bodies act as fixation elements as claimed as only the bone screws of Wolter actually connect to bone via insertion of the screws into the bones (Remarks p. 7), Examiner notes that the term ‘fixation element’ in no way requires a structure to connect to bone as argued. Further, such an argument appears to contradict claim 4 lines 7-8 which provide that that the fixation element is secured without penetrating the surface of the bone. Thus, as Wolter element 5IV is shown in Fig. 5 to be capable of fixation at least to the elements 1IV, 21IV, and 20IV, such constitutes a fixation element.
With regards to Applicant’s argument that Wolter does not disclose “contacting the activated layer of polymerizable and/or cross-linkable material….” (Remarks p. 6 and 7), Examiner notes that such has not been asserted and is therefore moot. Instead, as detailed below and on page 4 of the non-final office action dated October 30, 2020, it has been asserted that Wolter discloses securing the fixation element to bone without penetrating the surface of the bone as shown in Fig. 5.
With regards to Applicant’s argument that Bao is silent to applying the adhesive to any separate fixation elements from a plate that do not penetrate the bone (Remarks p. 6-8), Examiner notes that such has not been asserted and is therefore moot. Instead, as detailed below and on page 5 of the non-final office action dated October 30, 2020, it 
With regards to Applicant’s argument that Bao does not teach any fixation element separate and apart from the bone plate that accomplish the securing function without penetrating bone (Remarks p. 8), Examiner notes that such has not been asserted and is therefore moot.
With regards to Applicant’s argument that Bao teaches only the screws/spikes 630 and the plate 610 (Remarks p. 8), Examiner notes that Bao specifically discloses that “cements, adhesives, and biological agents may be used to assist in securing the tibial plate member to the adjacent bone, and osteoconductive porous coatings may be applied to the inferior surface of the plate member to fuse the plate member to the bone” (¶201).
With regards to Applicant’s argument that Bao fails to teach that the bone plate includes plate holes by which the plate is coupled to fixation elements after the fixation elements are secured to a surface of bone without penetration and cannot teach a layer of polymerizable and/or cross-linkable material as such does not teach a separate non-penetrating fixation element from a bone plate (Remarks p. 8), Examiner notes that such has not been asserted and is therefore moot.
With regards to Applicant’s argument that Myung is silent to any fixation elements that are separate elements from a bone plate that are secured to bone without actually penetrating the bone and coupled to the plate via plate holes after the fixation .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 4-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 4 recites/recite the limitation "the bone plate" in line 9.  There is insufficient antecedent basis for this limitation in the body of the claim. Examiner is interpreting this as referring to, and suggests amending as, “coupling [[the]]a bone plate to the fixation element”.
Claim(s) 4 recites/recite the limitation "the plurality of plate holes" in line 10.  There is insufficient antecedent basis for this limitation in the body of the claim. Examiner is interpreting this as referring to, and suggests amending as, “within one of [[the]]a plurality of plate holes after the”.
Claim(s) 4-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolter (US 2007/0260244) in view of Bao et al. (US PG Publication 2008/0109081, hereinafter “Bao”), further in view of Myung et al. (US PG Publication 2009/0240337, hereinafter “Myung”).
As to claims 4-10, Wolter discloses method (Fig. 5, ¶s 13, 15, 19, 20, 28, 53, and 54) capable of use for securing a bone plate having a plurality of plate holes to a bone (¶s 13-15, 19, 20, 29, and 53), the method comprising: providing a fixation element (5IV, ¶28 discloses construction of plastic) having a front end (lower end as shown in Fig. 5) and a rear end (upper end as shown in Fig. 5); contacting the front end to a surface of a bone (Fig. 5) to secure the fixation element to the surface of the bone without penetrating the surface of the bone (Fig. 5); and coupling a bone plate (1IV) to the fixation element (Fig. 5) by receiving the fixation element with one of a plurality of plate holes (2IV, Fig. 5, ¶s 13, 14, 29, and 53) inside the human body (¶15) as soon as it is decided which through holes are to be equipped with bone screws and which ones not equipped with bone screws (¶15) for filling up oblong through holes (¶20), which serve for the compression of the fracture gap (¶20). As to claim 6, Wolter discloses that the bone plate includes a hole (2IV) capable of receiving the fixation element (Fig. 5), and wherein coupling the bone plate to the fixation element includes positioning the bone plate to receive the fixation element in the hole (Fig. 5). As to claim 7, Wolter discloses securing a cap (10IV, 22IV, and 23IV) to the hole after coupling the bone plate to the fixation element (Fig. 5, ¶ 54), the cap capable of covering the rear end of the fixation element (Fig. 5). As to claim 8, Wolter discloses that the cap includes a threaded portion (Fig. 5, ¶54) capable of being threaded into the hole to secure the cap to the hole (Fig. claim 9, Wolter discloses that the cap includes a top portion having a diameter greater than a diameter of the hole (Fig. 5). As to claim 10, Wolter discloses that the bone plate is coupled to the fixation element by an interference, friction, or snap fit (Fig. 5, ¶54).
Wolter is silent to the fixation element front end including a layer of polymerizable and/or cross-linkable material; activating the layer of polymerizable and/or cross-linkable material; contacting the activated layer of polymerizable and/or cross-linkable material to the surface of the bone; and coupling the bone plate to the fixation element after the fixation element is secured to the surface of the bone. As to claim 5, Wolter is silent to activating the layer of polymerizable and/or cross- linkable material includes exposing the layer to electromagnetic energy, light, and/or moisture.
Bao teaches a method (Fig. 28, ¶201) capable of use for securing a bone plate to a bone (Fig. 28), the method comprising: coupling a rigid polymer bone plate (610, Fig. 28, ¶201 discloses use of PEEK) to a surface of a bone (¶201) using adhesive material (¶201) on a front end (Fig. 28), contacting the adhesive material to a surface of a bone to secure to the surface of the bone without penetrating the surface of the bone (Fig. 28), and anchor elements (630, ¶201 discloses that 630 comprises screws or surface features), wherein the adhesive is used to attach the bone plate to bone (Fig. 28, ¶201) in addition to the anchor elements that assist in securing the plate to the bone (¶201). That is, Bao teaches using an adhesive to assist screws in securing a plate to bone (¶201).
Myung teaches a method (Figs. 9A and 9B) capable of use for securing an implant assembly (120, 122) to a bone (Figs. 9A and 9B, ¶74 discloses that 124 is claim 5, Myung teaches activating the layer of polymerizable and/or cross- linkable material includes exposing the layer to electromagnetic energy, light, and/or moisture (¶s 14, 15, 27, 74, 77, and 82; where ¶s 15 and 74 disclose delivering UV 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the fixation element front end as disclosed by Wolter by adding an adhesive on the front end and contacting the adhesive material to the surface of the bone to secure to the surface of the bone without penetrating the surface of the bone as taught by Bao in order to assist in securing the plate to the bone (Bao ¶201) for filling up oblong through holes (Wolter ¶20) for the compression of the fracture gap (Wolter ¶20). One of ordinary skill in the art at the time of the invention would have been motivated to specify that coupling the bone plate to the fixation element with adhesive material on the front end as disclosed by the combination of Wolter and Bao is performed after the fixation element is secured to the surface of the bone in order to fill up oblong through holes (Wolter ¶20) and compress of the fracture gap (Wolter ¶20) using the interaction of the fixation element with the oblong through holes. In order for the fixation element with adhesive to be precisely positioned on smaller bones without adhering to the bone or other tissue during positioning and thereby disrupting the underlying bone surface, one of ordinary skill in the art at the time of the invention would have been motivated to modify the fixation element as disclosed by the combination of Wolter and Bao to be constructed of a UV transmitting polymer material as taught by Myung and to specify that the adhesive as disclosed by the combination Wolter and Bao is UV light-curable, activating the layer of polymerizable and/or cross-linkable material, and contacting the activated layer of polymerizable and/or cross-linkable material to a surface of a bone to secure to the surface of the bone without penetrating the surface of the bone as taught .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775